Judge Fleming.
I concur in opinion, that the judgment of the District Court ought to be affirmed, on the ground that the lands in question, not having been listed, nor entered in the commissioners’ books; and return thereof by the sheriff or Collector of the tax, and notice by the treasurer, as prescribed by the 34th sect, of the act of-3 792, intituled, u An act prescribing the mode of ascer- “ taining the taxable property within this Commonwealth, u and of collecting the public revenue,” not having been made or given, those lands never became forfeited to the Commonwealth, and therefore were not subject to the location of the appellant.'
Judgment affirmed.